Title: To Thomas Jefferson from William D. S. Taylor, with Jefferson’s Note, 25 August 1803
From: Taylor, William D. S.
To: Jefferson, Thomas


          
            
              Sir
            
            Lexington August 25th 1803:
          
          Presumptuous as an epistle from one entirely unknown to your Excellency may generally be considered, yet conscious that I am addressing our common Father,—The friend and patron of liberty and liberality—I am induced to become a petitioner. Before I state my wish to your Excellency, I will give you as good an account of myself as I possibly can.
          Being blessed with an indulgent Parent, He gave me as liberal an education as an early emigration to an almost uninhabited Country would admit of; intending me for the profession of the law: but as my Father and most of my relations had been officers during the revolutionary contest, and bore honorable testimony of the confidence their fellow Citizens had in their zeal for the cause of liberty, I imbibed the love of patriotism from my infancy, and impatiently longed for an establishment in the Army or Navy that I might always be in readiness (should ever an occasion offer) to signalize myself against the enemies of my Country.
          Nothing but the hopes I had of such an establishment induced me to persue my Studies, always entertaining the opinion that a good education was as requisite in a military Character as in any profession whatever.
          As I am acquainted with the present disbanded situation of our military force, I should not have presumed to have troubled you, had I not supposed there would (in all probability) be wanting some more troops to Garrison our newly acquired Teritory of Louisiana.
          If Sir you will interest yourself in my favour and procure me a Commission in the Army or Navy that a gentleman need not blush to accept, I will exert myself to make it reflect some small degree of Credit on my patron.
          With pleasure I will risk the untried climate of that extensive Teritory or brave the more perulous dangers of the ocean. As grating as a disappointment will be to a young and sanguine mind, should you think proper not to favour me, I shall immediately conclude your reasons sufficient and shall always wish for the health & prosperity of our worthy President, the Father of his Country. 
          Yrs with much veneration & esteem
          
            William D S Taylor
            
          
          
             P. S. If your Excellency should have any doubts respecting who I am: My Father is Colo. Richd. Taylor, who I presume is not unknown to you,—and should you consider letters of recommendation, or further particulars as to my character necessary, they shall immediately be forwarded—upon your condescending to have this answered.
          
          
            W.D.S.T.
          
          
            [Note by TJ:]
            the writer of this is not personally known to me. his father & several of his family were well known. they are of the most respectable families in the county of Orange, highly republican, and I never heard of an indifferent character among them. Th:J. 
          
        